Citation Nr: 0200056	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  00-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carpal tunnel 
syndrome, and if the claim is reopened, whether service 
connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, and if the claim is reopened, whether service 
connection is warranted.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if the claim is reopened, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1971 to April 1994.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO rating decision which 
found that new and material evidence had not been submitted 
to reopen claims for service connection for carpal tunnel 
syndrome, a low back disability, and bilateral hearing loss.  
The veteran testified at a Travel Board hearing held at the 
RO in March 2001.  At that hearing, he submitted additional 
evidence, and waived RO consideration of that evidence.  
38 C.F.R. § 20.1304 (2001).


FINDINGS OF FACT

1.  The RO denied a claim for service connection for carpal 
tunnel syndrome in June 1995, and the veteran did not appeal.  
Evidence submitted since then includes some evidence which is 
not cumulative or redundant, and which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

2.  Based on all the evidence of record, bilateral carpal 
tunnel syndrome began during service.

3.  The RO denied a claim for service connection for a low 
back disability in August 1994.  Evidence submitted since 
then includes some evidence which is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  Based on all the evidence, chronic low back strain began 
during service.  

5.  The RO denied a claim for service connection for 
bilateral hearing loss in August 1994, and the veteran did 
not appeal.  Evidence submitted since then is cumulative or 
redundant of previously considered evidence, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of service connection for carpal tunnel syndrome.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 3.156(a) 
(2001).  

2.  Bilateral carpal tunnel syndrome was incurred in active 
service.  38 U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303 (2001).  

3.  New and material evidence has been submitted to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 3.156(a) 
(2001).  

4.  Chronic low back strain was incurred in active service.  
38 U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303 
(2001).  

5.  New and material evidence has not been submitted to 
reopen a claim of service connection for bilateral hearing 
loss, and the August 1994 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty with the Coast Guard from 
June 1971 to April 1994.  

The veteran's service medical records indicate that he 
underwent an audiological evaluation in August 1974.  At that 
time, pure tone thresholds for both ears were 15 decibels or 
less for all frequencies reported.  An August 1975 
audiological evaluation revealed that pure tone thresholds 
for the veteran's right ear and left ear were 25 decibels or 
less for frequencies of 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, 
and 4000 Hz.  A January 1978 audiological evaluation 
indicated that pure tone thresholds in the veteran's right 
ear were 20 decibels at 500 Hz, 15 decibels at 1000 Hz, 10 
decibels at 2000 Hz, 10 decibels at 3000 Hz and 30 decibels 
at 4000 Hz.  As to the veteran's left ear, pure tone 
thresholds were 20 decibels or less for those respective 
frequencies.  

The veteran continued to have multiple audiological 
evaluations during his period of service.  A June 1978 
examination report included notations that the veteran's ear 
and eardrums were normal.  The audiological evaluation showed 
pure tone thresholds in the veteran's right ear of 20 
decibels at 500 Hz, 15 decibels at 1000 Hz, 10 decibels at 
2000 Hz, 10 decibels at 3000 Hz and 30 decibels at 4000 Hz.  
As to the veteran's left ear, pure tone thresholds were 20 
decibels at 500 Hz, 15 decibels at 1000 Hz, 10 decibels at 
2000 Hz, 10 decibels at 3000 Hz and 10 decibels at 4000 Hz.  
There was also a notation that the veteran had high frequency 
hearing loss, mild, at 4000 Hz and 6000 Hz in the right ear 
and 6000 Hz in the left ear.  It was reported that the 
veteran was put on a hearing conservation program.  A 
September 1980 examination included notations that the 
veteran's ears and eardrums were normal.  The audiological 
evaluation showed that pure tone thresholds were 10 decibels 
or less for frequencies of 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 
and 4000 Hz in the veteran's right ear and 15 decibels or 
less for the frequencies in his left ear.  A September 1983 
audiological evaluation noted that pure tone thresholds were 
15 decibels or less for frequencies from 500 Hz to 4000 Hz in 
both of the veteran's ears.  A February 1984 audiological 
evaluation related similar results.  A February 1984 
examination report included notations that the veteran's ears 
and eardrums were normal.  The audiological evaluation showed 
that pure tone thresholds for both of the veteran's ears were 
15 decibels of less for frequencies of 500 Hz, 1000 Hz, 2000 
Hz, 3000 Hz, and 4000 Hz.  A May 1986 treatment entry noted 
that the veteran had bilateral hearing loss and another May 
1986 entry also referred to hearing loss.  

A July 1986 treatment entry noted that the veteran complained 
of snapping something in his back.  A November 1986 entry 
reported that the veteran complained of lumbar strain and 
described a burning in his lower back for the previous two 
weeks.  The assessment was lumbosacral strain with no 
radiculopathy.  A later November 1986 entry noted that the 
veteran was seen for a follow-up of his lumbosacral strain 
which began three weeks earlier.  The assessment, at that 
time, was low back pain, resolved.  A January 1987 entry 
noted that the veteran complained of low back pain for the 
previous two days after shoveling snow.  The assessment was 
acute thoraco-lumbar strain.  Pursuant to a November 1987 
examination report, the veteran checked that he did not know 
if he had recurrent back pain.  An October 1990 entry noted 
that the veteran had a history of low back pain due to spasms 
which would occur every winter.  The assessment, at that 
time, was low back pain possibly from medication for 
hypertension.  An August 1993 treatment entry noted that the 
veteran had right otitis externa.  An August 1993 examination 
report included notations that the veteran's ears and 
eardrums were normal.  The audiological evaluation showed 
pure tone thresholds in the veteran's right ear of 20 
decibels at 500 Hz, 10 decibels at 1000 Hz, 5 decibels at 
2000 Hz, 10 decibels at 3000 Hz, and 35 decibels at 4000 Hz.  
As to the veteran's left ear, pure tone thresholds were 15 
decibels or less for those respective frequencies.  

On a January 1994 medical history form for the service 
retirement examination, the veteran checked that he suffered 
from recurrent back pain, and arthritis, rheumatism, or 
bursitis.  He also checked that he had hearing loss.  There 
were notations that this history referred to lower back pain 
and chronic low back pain attributed to muscle spasms.  The 
January 1994 retirement examination noted that the veteran's 
ears and ear drums and spine and other musculoskeletal 
systems were normal.  The audiological evaluation revealed 
pure tone thresholds in the veteran's right ear of 20 
decibels at 500 Hz, 15 decibels at 1000 Hz, 10 decibels at 
2000 Hz, 20 decibels at 3000 Hz, and 35 decibels at 4000 Hz.  
As to the left ear, pure tone thresholds were 25 decibels at 
500 Hz, 25 decibels at 1000 Hz, 15 decibels at 2000 Hz, 20 
decibels at 3000 Hz, and 25 decibels at 4000 Hz.  It was 
reported that the veteran was on a hearing conservation 
program.  Additionally, a January 1994 treatment entry noted 
that the veteran complained of numbness and loss of strength 
in both hands with an increase in symptoms over the previous 
eight years.  The assessment was deferred.  A January 1994 
consultation report noted that the veteran had a long history 
of low back pain and spasms.  It was also reported that the 
veteran's grip strength was diminished on the left.  The 
examiner noted that X-rays of the lumbar spine showed lumbar 
vertebrae were fused at L5 to S1.  The impression was 
cervalgia.  Another January 1994 entry noted that the veteran 
wanted to discuss the possibility of having carpal tunnel 
syndrome.  It was also reported that the veteran had an 
orthopedic appointment the previous day and that the results 
showed fusion of the L5-S1 vertebrae.  A further January 1994 
entry noted that the veteran had no great relief from low 
back pain with Motrin.  The assessment included cervalgia.  

The veteran was released from active duty at the end of April 
1994, at which point he retired from service.

In May 1994, the veteran claimed service connection for 
disabilities including carpal tunnel syndrome, a low back 
disability, and bilateral hearing loss.  

The veteran underwent a VA ear disease examination in June 
1994.  He reported that he was exposed to loud engine noise 
for thirty-seven months during service.  He reported he 
developed hearing loss in both ears and that he occasionally 
had a high-pitched noise in both ears.  The veteran's 
subjective complaints were reported to be hearing loss and 
tinnitus.  The diagnosis was left Eustachian tube 
dysfunction.  An audiological examination report noted that 
the veteran had military noise exposure while in the Coast 
Guard as well as exposure to a rifle range.  The pure tone 
thresholds in the veteran's right ear were 10 decibels at 500 
Hz, 5 decibels at 1000 Hz, 0 decibels at 2000 Hz, 15 decibels 
at 3000 Hz, and 25 decibels at 4000 Hz.  As to the veteran's 
left ear, pure tone thresholds were 10 decibels at 500 Hz, 10 
decibels at 1000 Hz, 5 decibels at 2000 Hz, 15 decibels at 
3000 Hz, and 15 decibels at 4000 Hz.  Speech recognition 
ability was 96 percent in both ears.  The diagnosis was 
hearing within normal limits in both ears.  

The veteran also underwent a VA neurological examination in 
June 1994.  At that examination, the veteran reported that he 
had problems with his back since entering service in 1982.  
He indicated that he did a lot of lifting and loading aboard 
ship which often caused back pain.  The veteran also reported 
that he was diagnosed as having carpal tunnel syndrome.  He 
noted that he had not undergone nerve conduction studies, but 
that he continued to have numbness in his fingers and that he 
would wake up paresthetic and unable to feel anything in his 
hand.  The diagnoses included cervical radiculopathy of a 
questionable cause and questionable carpal tunnel syndrome, 
bilateral.  

A June 1994 VA orthopedic examination report noted that the 
veteran reported that he experienced pain beginning in both 
hands with radiation to the shoulders as well as numbness of 
the hands.  The veteran also indicated that he had pain in 
his low back for years beginning when he was lifting heavy 
objects when he first went into the Coast Guard.  The 
examiner reported that examination of the veteran's back 
revealed a slight left dorsal scoliosis.  There was full 
range of motion without any tenderness and no sciatic notch.  
It was noted that X-rays of the lumbosacral spine, dated in 
January 1994, were negative, except for some abnormality of 
segmentation in the lower lumbar spine with sacralization of 
the L5 vertebra and a spina bifida occulta of L5.  The 
examiner indicated diagnoses including mild chronic low back 
strain and multiple somatic complaints.  A June 1994 VA 
psychiatric examination report noted that the veteran 
reported that he had low back pain and stated that he 
sustained an injury during service because he had to do every 
kind of assignment.  

A June 1994 report from a VA outpatient medical clinic noted 
that the veteran reported intermittent numbness and tingling 
in both hands, the left greater than the right, with some 
radiation into the forearm on the left as well as some aching 
around the shoulder.  The impression included mild ulnar 
neuropathy across the elbow on the left and no evidence of 
carpal tunnel syndrome in the upper extremities.  

In August 1994, the RO denied service connection for carpal 
tunnel arthritis, for a low back disability, and for 
bilateral hearing loss.  It was noted that the veteran's 
claimed carpal tunnel arthritis was not shown during service 
and was not shown by the evidence of record.  As to the 
veteran's claimed low back disability, it was reasoned that 
the veteran's lumbosacral strain in service was acute and 
transitory with no residual disability shown on the current 
VA examination.  It was specifically noted that the veteran 
reported complaints with no objective symptoms noted on the 
examination.  As to the veteran's claimed bilateral hearing 
loss, it was indicated that there was no residual disability 
found on the most recent VA examination.  

The veteran did not appeal the issue of service connection 
for hearing loss.  He filed a notice of disagreement as to 
the denial of service connection for a low back disability in 
September 1994.  A June 1995 statement of the case included 
the issue of service connection for a low back disability.  
However, the veteran did not perfect an appeal with a 
substantive appeal on that issue.

In June 1995, the RO denied service connection for carpal 
tunnel syndrome.  It was noted that there was no record of 
carpal tunnel syndrome which was chronic and subject to 
service connection based on the evidence of record.  The 
veteran did not appeal.

A May 1997 record from the Caritas Medical Group includes a 
notation of carpal tunnel syndrome.  

Private treatment records dated from January 1998 to November 
1998 referred to various ailments.  A September 1998 report 
from the Caritas Medical Group noted that an electromyograph 
and nerve conduction studies showed median neuropathy in both 
hands and that the veteran's carpal tunnel syndrome was 
moderate on the right side and severe on the left side.  An 
October 1998 treatment entry from such facility noted that 
the veteran was seen for a follow-up concerning carpal tunnel 
syndrome and lower back problem.  An additional report 
indicated that lumbar spine X-rays showed mild scoliosis as 
well as mild changes of osteoarthritis and sacralization of 
the 5th lumbar vertebrae.  An October 1998 radiological 
report, as to the veteran's lumbar spine, from the South 
Shore Hospital noted, as to an impression, that T12 and L5 
were transitional vertebrae, that there was no fracture or 
dislocation, and that there was mild osteoarthritic changes 
involving the margins of the lumbar and lower thoracic 
vertebrae.  A November 1998 statement from A. Paranjape, 
M.D., of the Caritas Medical Group, noted that the veteran 
had been followed for bilateral carpal tunnel syndrome and 
lower back syndrome.  

In January 1999, the veteran submitted his current request to 
reopen his claims for service connection for carpal tunnel 
syndrome, a low back disability, and bilateral hearing loss.  

The veteran underwent an examination for VA purposes (a 
contract examination) in July 1999.  He complained of 
tingling and numbness in his hands as well as muscle weakness 
in both arms.  The veteran reported that he would have a lack 
of feeling in his hands, especially when driving.  He 
indicated that he would have occasional symptoms going up to 
his shoulders.  The veteran also stated that an 
electromyograph showed evidence of active carpal tunnel 
problems, severe on the left and moderate on the right.  The 
examiner indicated, as to diagnoses, that the veteran had 
complaints of paresthesias in both hands as well as 
occasional weakness in both arms.  The examiner commented 
that electromyograph studies did not seemingly corroborate 
the conception of carpal tunnel syndrome and that there was 
some thought that there was some cervical root genesis for 
the veteran's symptoms.  The examiner further remarked that 
there were seemingly symptoms, yet specifically, in regard to 
any possible carpal tunnel syndrome, no diagnosis 
established.  

Private treatment records dated from August 1999 to December 
2000 indicate that the veteran continued to receive treatment 
for several disabilities.  An August 1999 report from the 
Bridgewater Goddard Park Medical Associates noted that the 
veteran had problems including carpal tunnel syndrome, as 
well as cervical radiculopathy.  A September 1999 report from 
such facility also indicated, as to problems, that the 
veteran was still having symptoms of carpal tunnel syndrome 
and that he was wearing a wrist splint.  The veteran also 
complained of tinnitus in the right ear.  The examiner noted 
that the veteran's ears were negative.  Additionally, it was 
reported that the veteran had lumbar pain, that he was mild 
tender over the lumbar spine, and old X-rays showed some 
transitional vertebrae.  An October 1999 report from Goddard 
Medical Associates noted that a nerve conduction test showed 
bilateral carpal tunnel syndrome which was moderate on the 
left and mild on the right.  September and October 2000 
reports from the Caritas Good Samaritan Medical Practice 
Corporation indicated that the veteran had carpal tunnel 
syndrome.  

At the March 2001 hearing before a member of the Board, the 
veteran testified that he was treated for his back disorder 
during service.  He also stated that he had been treated 
through the years since service for his back condition and 
that he was presently receiving treatment at a VA medical 
center.  The veteran reported that he would have flare-ups of 
back pain as well as occasional stiffness.  He noted that he 
started have problems with his hands during service.  The 
veteran indicated that, at that time, physicians thought his 
symptoms were probably a result of his left shoulder 
disability.  He stated that he continued to have symptoms 
after his separation and that he was later confirmed to have 
carpal tunnel syndrome.  The veteran related that he was 
limited in the use of his hands.  He further remarked that he 
first started noticing hearing loss in service when his 
living accommodations were on top of an engine room.  He 
noted that he was put on hearing conservation treatment.  The 
veteran reported that he had noticed a decrease in hearing as 
the years have gone by.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statement of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claims.  Medical records have been obtained, and there is 
no obligation to provide a VA examination as to an 
application to reopen a previously denied claim for service 
connection.  Accordingly, the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis and sensorineural 
hearing loss, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  If a 
claim is reopened by new and material evidence, the claim 
will then be reviewed de novo based on all the evidence of 
record.  Manio v. Derwinski, 1 Vet.App. 140 (1991).

A.  Carpal Tunnel Syndrome

The veteran did not appeal the June 1995 RO decision which 
denied service connection for carpal tunnel syndrome, and 
that decision became final.  The evidence considered at the 
time of the June 1995 RO decision included the veteran's 
service medical records.  A January 1994 treatment entry 
noted that the veteran complained of numbness and loss of 
strength in both hands with an increase in symptoms over the 
previous eight years.  The assessment, at that time, was 
deferred.  A January 1994 consultation report noted that the 
veteran's grip strength was diminished on the left and 
related an impression of cervalgia.  Another January 1994 
entry noted that the veteran wanted to discuss the 
possibility of having carpal tunnel syndrome.  The veteran 
retired from service in April 1994.  Other evidence of record 
at the time of the final RO decision included a June 1994 
neurological examination which noted that the veteran 
reported that he was diagnosed as having carpal tunnel 
syndrome.  He reported that he had not undergone nerve 
conduction studies, but that he continued to have numbness in 
his fingers.  The diagnoses included questionable carpal 
tunnel syndrome.  A June 1994 VA orthopedic examination 
report indicated that the veteran reported that the had pain 
and numbness in his hands.  A June 1994 report for a VA 
outpatient clinic noted an impression which included no 
evidence of carpal tunnel syndrome in the upper extremities.  

The evidence received since the June 1995 RO decision 
includes multiple diagnoses of carpal tunnel syndrome.  A May 
1997 treatment entry from the Caritas Medical Group included 
a notation of carpal tunnel syndrome.  A September 1998 
report from such facility indicated that an electromyograph 
and nerve conduction studies showed median neuropathy in both 
hands and that the veteran's carpal tunnel syndrome was 
moderate on the right side and severe on the left side.  
Additionally, a November 1998 statement from Dr. Paranjape 
noted that the veteran had been followed for bilateral carpal 
tunnel syndrome.  The Board notes that a July 1999 
examination for VA purposes (a contract examination) 
indicated that no diagnosis was established for carpal tunnel 
syndrome.  However, subsequent private treatment records 
dated into 2000 do show such a diagnosis.  

The Board observes that there is present evidence of an 
actual diagnosis of carpal tunnel syndrome which was not of 
record at the time of the June 1995 RO decision.  Service 
connection was denied in June 1995 on the basis of no present 
record of carpal tunnel syndrome.  Therefore, the evidence 
received since the June 1995 decision includes some evidence 
which is not cumulative or redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board finds that the 
evidence is new and material, and thus the claim of service 
connection for carpal tunnel syndrome is reopened.  

On review of the merits of the reopened claim for service 
connection for carpal tunnel syndrome, the Board notes that 
there is medical evidence of possible bilateral carpal tunnel 
syndrome in service and soon thereafter, there is medical 
evidence of confirmed bilateral carpal tunnel syndrome 
currently, and the medical records and credible history from 
the veteran demonstrate a continuity of symptomatology from 
the time of service to the present.  38 C.F.R. § 3.303(b).  
With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
bilateral carpal tunnel syndrome began during his active 
duty.  The condition was incurred in service, and service 
connection is warranted.

B.  Low Back Disability

The RO denied service connection for a low back disability in 
August 1994.  The veteran did not perfect an appeal and that 
decision became final.  At the time of the August 1994 
decision, the evidence included the veteran's service medical 
records which indicated that the veteran was treated for low 
back problems on multiple occasions.  A July 1986 treatment 
entry noted that the veteran complained of snapping something 
in his back.  A November 1986 entry related and assessment of 
lumbosacral strain with no radiculopathy and a January 1987 
entry noted an assessment of acute thoraco-lumbar strain.  An 
October 1990 entry noted an assessment of low back pain 
possibly from medication for hypertension.  Pursuant to the 
January 1994 retirement examination, there was a notation 
that the veteran had chronic low back pain attributed to 
muscle spasms.  However, there was also a notation that the 
veteran's spine and other musculoskeletal systems were 
normal.  A January 1994 treatment entry noted that the 
veteran had fusion of the L5-S1 vertebrae.  The veteran 
retired from active duty in April 1994.  At the time of the 
last final RO decision, evidence included a June 1994 VA 
orthopedic examination which diagnosed mild chronic low back 
strain, although objective findings at that time were 
negative.  

The evidence submitted since the August 1994 RO decision 
includes current diagnoses of a low back disability.  A 
November 1998 statement from Dr. Paranjape noted that the 
veteran had been followed for lower back syndrome.  
Additionally, the veteran provided hearing testimony that his 
back problems persisted after service.  The Board observes 
that the RO denied service connection in August 1994 on the 
basis that no objective symptoms of a back disability were 
noted on the current VA examination.  The Board notes that 
there is clearly present evidence of a low back disability.  
Therefore, the evidence received since the August 1994 RO 
decision includes some evidence which is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board thus finds that the evidence is new and material to 
reopen the claim, requiring review on a de novo basis.  

On review of all the evidence, the Board notes that the 
veteran's service medical records indicate that he was 
treated for a low back condition during his period of 
service.  Post-service medical records show variously 
diagnosed low back disorders.  Some of the veteran's low back 
problems, such as transitional vertebrae, represent 
congenital or developmental defects which may not be service 
connected.  38 C.F.R. § 3.303(c).  However, there also 
appears to be superimposed chronic low back strain which, on 
review of all the evidence, has persisted since service.  
Bearing in mind the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's chronic low 
back strain began during his active service.  Such condition 
was incurred in service, warranting service connection.

C.  Bilateral Hearing Loss

The veteran did not appeal the August 1994 RO decision which 
denied service connection for bilateral hearing loss, and 
that decision became final.  At the time to the August 1994 
RO decision, the evidence included the veteran's service 
medical records.  The service medical records indicate that 
the veteran was diagnosed with hearing loss and that he 
underwent multiple audiological evaluations.  A June 1978 
examination report noted that the veteran had high frequency 
hearing loss, mild, at 4000 Hz and 6000 Hz in the right ear 
and 6000 Hz in the left ear.  It was also noted that the 
veteran was put on a hearing conservation program.  May 1986 
treatment entries reported that the veteran had patent 
bilateral hearing loss.  Additionally, in reporting medical 
history for the January 1994 retirement examination, the 
veteran checked that he had hearing loss.  The veteran was 
released from active service at the end of April 1994.  The 
Board notes that although the veteran underwent multiple 
audiological evaluations during his period of service, a 
hearing loss disability was not shown as defined by 38 C.F.R. 
§ 3.385.  At the time of the last final RO decision, a June 
1994 VA examination included a notation that the veteran gave 
a history of hearing loss in both ears.  However, a June 1994 
VA audiological report indicated, as to a diagnosis, that the 
veteran's hearing was within normal limits in both ears.  The 
pure tone thresholds and speech recognition ability reported 
showed the veteran did not have a hearing loss disability 
under the standards of 38 C.F.R. § 3.385; without such 
disability, service connection for hearing loss may not be 
granted.

The medical evidence submitted since the August 1994 RO 
decision does not include any further evidence as to a 
bilateral hearing loss disability.  There is no medical 
evidence showing the veteran now has a hearing loss 
disability under the standards of 38 C.F.R. § 3.385.  The 
additional medical evidence pertains to other ailments and 
does not bear directly and substantially upon the issue of 
service connection for hearing loss.  The additional medical 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss.  Additional statements 
and testimony by the veteran, since the August 1994 RO 
decision, are essentially cumulative and redundant, not new 
evidenced.  Moreover, as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition, and his statements on such matters are not 
material evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The Board finds that evidence submitted since the final 
August 1994 RO decision is not new and material.  
Accordingly, the claim for service connection for bilateral 
hearing loss is not reopened.  



ORDER

The claim for service connection for carpal tunnel syndrome 
is reopened, and service connection for bilateral carpal 
tunnel syndrome is granted.  

The claim for service connection for a low back disability is 
reopened, and service connection for chronic low back strain 
is granted.  

The application to reopen the claim for service connection 
for bilateral hearing loss is denied.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



